UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission File Number 000-53590 SUNOVIA ENERGY TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) Nevada 98-0550703 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 106 Cattlemen Rd. Sarasota, FL 34232 (Address of principal executive offices) 941-751-6800 (Issuer’s telephone number) (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Smaller reporting company x Non-accelerated filer o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x The number of shares of the Registrant’s Common Stock outstanding as of August 9, 2012 was [1,184,428,827]. 1 Table of Contents FORM 10-Q INDEX PART I: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF OPERATIONS 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 19 ITEM 4. CONTROLS AND PROCEDURES 19 PART II. OTHER INFORMATION 19 ITEM 1. LEGAL PROCEEDINGS 19 ITEM 1A. RISK FACTORS 19 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 20 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 20 ITEM 4. MINE SAFETY DISCLOSURES 20 ITEM 5. OTHER INFORMATION 20 ITEM 6. EXHIBITS 20 SIGNATURES 23 2 Table of Contents Part I Financial Information Item 1. Financial Statements The Company’s unaudited financial statements for the three and six months ended June 30, 2012 and for comparable periods in the prior year are included below. The financial statements should be read in conjunction with the notes to financial statements that follow. 3 Table of Contents Sunovia Energy Technologies, Inc. Consolidated Balance Sheets June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Cash- restricted - Accounts receivable, net Inventory Prepaid expenses and other current assets Total current assets Property and equipment, at cost, net of accumulated depreciation Other assets: Patents and other assets, net $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accruals $ $ Common stock redemption - Convertible notes payable Line of credit - Notes payable - Total current liabilities Convertible notes payable - Long Term - Stockholders' equity (deficit): Common stock, $0.001 par value, 1,500,000,000 shares authorized, 1,139,028,827 and 884,694,803 shares issued and outstanding Additional paid-in capital Accumulated (deficit) Less: Treasury stock, at cost, 313,400 shares ) ) ) $ $ See the accompanying notes to the consolidated financial statements. 4 Table of Contents Sunovia Energy Technologies, Inc. Consolidated Statements of Operations For the Three Months and Six Months Ended June 30, 2012 and 2011 (Unaudited) Three Months Six Months Sales $ Cost of sales and services Gross profit ) General and administrative - Selling, general and administrative expenses Loss from operations ) Other Income (expense): Other expense - - Interest and debt conversion expense, net Loss before income taxes ) Income taxes - Net loss $ ) $ ) $ ) $ ) Per share information basic and diluted: Loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding See the accompanying notes to the consolidated financial statements. 5 Table of Contents Sunovia Energy Technologies, Inc. Statements of Cash Flows For the Six Months Ended June 30, 2012 and 2011 (Unaudited) Cash flows from operating activities: Net cash (used in) operating activities $ ) $ ) Cash flows from investing activities: Acquisition of property and equipment ) ) Net cash (used in) investing activities ) ) Cash flows from financing activities: Common Shares issued or subscribed for cash 41 Proceeds from notes payable and convertible debentures Repayments of notes payable ) ) Net cash provided by financing activities Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ Cash paid for income taxes $
